      Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 1 of 12

12/14/2018                            Roberto Gonzalez Echevarria                  Page: 1

                                      UNITED STATES DISTRICT COURT
                                        DISTRICT OF CONNECTICUT
  2

        *   *   *    *    *   *            *    *
  3
        SUSAN BYRNE,
  4
                                      Plaintiff,
  5                                                         Civil Action No.
                    -vs-                                    3:17-CV-01104 (VLB)
  6
        YALE UNIVERSITY, INC.,
  7
                                      Defendant.
                                                    *   *




  9

10

11

12

13                            DEPOSITION OF:        ROBERTO GONZALEZ ECHEVARRIA

14                            DATE:            DECEMBER 14, 2018

15                            HELD AT:         MADSEN, PRESTLEY & PARENTEAU, LLC
                                               402 Asylum. Street
16                                             Hartford, Connecticut 06103

17

1.8

19                       Reporter: Bethany A. Carrier, RMR, CRR, CSR #071

20

21

22

23
                                       CASSIAN REPORTING, LLC
24                                   21 Oak Street - Suite 307
                                    Hartford, Connecticut 06106
25                                         (860) 595-7462
                                  scheduling@cassianreporting.com


                                      Cassian Reporting, LLC
                         (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 2 of 12

12/14/2018                  Roberto Gonzalez Echevarria                Page: 51

  1           Q      In the fifth paragraph of your letter, on the

  2     second page of the document -- so it's the last paragraph

  3     on page Bates No. 5105.

  4           A      Yes.

  5           Q      You start that paragraph by saying, Susan's

  6     forthcoming book project on Ficino in Spain is ambitious

  7     in scope and depth.       I believe that it will become the

  8     standard book on the topic for years to come and that it

  9     will have an impact on scholarship both in the United

 10     States and Europe.

 11                  Do you see where I'm reading from?

 12           A      Yes.    I was wrong.    I was wrong in my prophecy

 13     there.     I was wrong in my prophecy.

 A4           Q      And then in a couple more sentences down from

 15     that sentence that. I read, the middle of the paragraph,

 16     you say, I would like to begin by praising the

 17     concreteness of her research.         Her studies are always

 18     based on solid textual evidence that she gathers from

 19     original sources.

20                   Do you see where I'm reading from?

 21           A      Yes, I do.

22            Q      Was that also wrong?

23            A      No.    That is right.   I mean, I would say now

24      that she focuses too much on the marginalia and bases too

25      much of her interpretations on an accumulation of details


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 3 of 12

12/14/2018                  Roberto Gonzalez Echevarria              Page: 60

  1     because the course is free on YouTube.

  2                  So I do look at my emails, but I am not attached

  3     to them as some people that I know are.

  4           Q      Would you say that you check your email daily?

  5           A      Yes.

  6                         MS. HOWARD:    Mark this 28.

                            (Plaintiff's Exhibit 28, Letter,

  8           October 17, 2014:      Marked for identification.)

  9     BY MS. HOWARD:

 10           Q      You've been handed what's been marked Exhibit

 11     28.

 12                         MS. HOWARD:    I am sorry, Tori, I do

 13           not have an extra copy.        It's the October 17th

 14           letter that Professor Gonzalez wrote to

 15           Professor Adorno.

 16                         MS. CHAVEY:    May I take a look,

 17           Professor?      Thank you.

 18                         MS. HOWARD:    Take a brief moment for

 19           you to look at it, Tori.        I'm sorry.   I do

 20           have a copy.      I don't know why I didn't see it

 21           sitting there.      Too many documents stacked up.

 22     BY MS. HOWARD:

 23           Q      So you've had a moment to look at Exhibit 28?

 24           A      Yes.

 25           Q      And do you recognize this document?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 4 of 12

12/14/2018                  Roberto Gonzalez Echevarria                Page: 61

  1           A      Yes, I do.

  2           Q      And this is an October 17th letter that you

  3     wrote to Professor Adorno.        Correct?

              A      An email, yes.

  5           Q      And this is after you met with Sue Byrne, it

  6     says at the beginning of your letter --

  7           A      Yes.

  8                  -- in the morning?

  9           A      Yes.

 10           Q      And did Professor Adorno write you -- ask you to

        write this letter?

 12           A      No.    I had been asked by them to communicate to

 13     Sue Byrne our objections to her proposal.           And I went --

 14     we went to my office and I went over them with her.           And I

 15     decided to write this as a record, since I had been

 16     deputized to do that because they were not present, which

 17     is why I wrote to Professor. Adorno.         Yes.

 18           Q      So you decided to write this letter?

 19           A      Yes.   This email.

20            Q      Had you ever me alone with Professor Byrne in

21      the past?

22            A      I'm sure we have.

23            Q      And did you ever, write letters documenting those

24      meetings with Professor Byrne?

25            A      Yes.   But not a meeting like this that was as a


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 5 of 12

12/14/2018                    Roberto Gonzalez Echevarria                      Page: 62

  1     committee member to explain to her our objections.                If

  2     you're saying in general have we ever met?              Yeah, sure.

  3     At one point or another we must have met in her office, in

  4     mine.       We had a friendly relationship.

  5             Q      So this is the only time that you've written a

  6     letter documenting meeting with Professor Byrne.                Is that

  7     correct?

  8             A      Yes.

  9           Q        And who deputized you to convey the committee's

 10     comments to Sue Byrne?

 11                           MS. CHAVEY:    Objection.     Go ahead.

 12                           THE WITNESS:    My two colleagues,

 13             Noel Valis and Adorno.

 14     BY MS. HOWARD:

 15           Q        And when did you actually write this letter?

 16     Was it on the same day?

 17                           MS. CHAVEY:    Objection.

 18                           THE WITNESS:    I can't remember.

 19     BY MS. HOWARD:

 20           Q        Was the word "deputized" used by Professor.

 21     Adorno?

 22           A        No, no.    I am using it here now.

23            Q        How did you come up with the word deputized?

 24           A        Out of my own English vocabulary.        I was asked

 25     by these two colleagues to do this and I called that


                                 Cassian Reporting, LLC
                    (860) 595-7462 - scheduling@cassianreporting.com
       Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 6 of 12

12/14/2018                   Roberto Gonzalez Echevarria                   Page: 99

  1      request with Professor Stith?

  2            A      I don't recall doing it, but maybe I did.        I

  3      don't remember.

  4            Q      And did you discuss Sue Byrne's recusal request

  5      with Professor. Valis?

  6            A      No.

  7            Q      Tell me about your -- tell me about your

  8      discussion -- your first discussion with Professor Adorno

  9      about Sue Byrne's recusal request.

10                          MS. CHAVEY:    Objection.      Go ahead.

 11                         THE WITNESS:    No.   We discussed it

12             and decided to say no.

13       BY MS. HOWARD:

 14            Q      Did you and Professor Adorno talk about writing

 1.5     a letter together to convey this refusal to recuse

16       yourselves?

 17            A      No.   I think she wrote a letter.

18             Q      Did you review the letter that Professor Adorno

19       wrote before she sent it out?

20             A      I assume I did, but I can't recall.

21             Q      But you did not write a letter?

22             A      No.   Not myself, no.

23             Q      Why not?

24             A      I didn't feel that I had to if Professor Adorno

25       was doing it.


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
       Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 7 of 12

12/14/2018                    Roberto Gonzalez Echevarria             Page: 101

  1      apply to the Department of Spanish and Portugese?

  2                          MS. CHAVEY:    Objection.

  3                          THE WITNESS:    I'm sure it applies to

  4            the whole university.

  5      BY MS. HOWARD:

  6            Q      Including the department you work within?

  7            A      Both departments that I work for.

  8            Q      I'm    just going to hand you Plaintiff's Exhibit

  9      15.   I don't have questions about the substance of the

 10      letter.     I just want to have you confirm that this was the

 7.1     recusal request that you received?

 12            A      You gave me two copies here.

 13            Q      Oh.    Can you please hand a copy to Attorney

 14      Chavey.

 15                   This was previously marked Plaintiff's Exhibit

 16      15.   This is a letter from April 1, 2015, from Sue Byrne

 17      to Professor Adorno, and you are copied on the letter.

 18      And I just would like for you to confirm that this is the

 19      recusal request --

 20            A      Yes.     It looks like it.   Yes.

 21                         you received.

 22                           (Plaintiff's Exhibit 31, Letter,

 23            April 13, 2015:       Marked for identification.)

 24      BY MS. HOWARD:

 25            Q      All right.     Sir, you have been handed what's


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
       Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 8 of 12

12/14/2018                   Roberto Gonzalez Echevarria              Page: 102

  1      been marked Plaintiff's Exhibit 31.         That is a letter from

  2      Professor. Adorno to Sue Byrne dated April 13, 2015.         Is

  3      that correct?

  4            A      Excuse me.    I was reading.    I didn't hear your

  5      question.

  6            Q      Let me know when you're done reading Exhibit 31.

  7            A      Yes.

  8            Q      So have you seen Exhibit 31 before?

  9            A      I don't recall, but --

 10            Q      Do you recognize Exhibit 31?

 1.1           A      Yes.

 12            Q      And this is the letter from Professor Adorno to

 13      Sue Byrne denying her recusal request.            Correct?

 1.4           A      I understand that Dean Miller also wrote a

 15      letter about this.

 16            Q      Dean Mary Miller?

 17            A      Yes.

 18            Q      What letter did Dean Miller write about the

 19      recusal request?

 20            A      I think that she replied to Rolena Adorno

 21.     agreeing with her not to recuse ourselves.

 22            Q      And did you get a copy of this letter from Dean

 23      Miller from Professor Adorno?

 24                          MS. CHAVEY:   Objection.

 25      BY MS. HOWARD:


                                Cession Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
       Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 9 of 12

12/14/2018                    Roberto Gonzalez Echevarria                Page: 205

  1      BY MS. HOWARD:

  2             Q      Sir, you've been handed what's been marked

  3      Exhibit 43.       My question is very simple, which is whether

  4      this is your handwriting -- whether these are your

  5      handwritten notes?

  6             A      Yes, it is my handwriting.

  7             Q      If you can read your handwriting, to read your

  8      notes in the record, I would appreciate it.           But only if

  9      you're able to read the copy that I've given to you.

 10             A      The whole thing?

 11             Q      Let's start with the first two paragraphs and

 12      see.

 13             A      I don't think that Sue Byrne is tenurable at

 14      Yale because of the poor quality of her work, which shows

 1.5     that hers is an ordinary mind lacking critical insight and

 16      sophistication.

 1.7                   I have always thought that her Cervantes book

 18      was not very good; that it ultimately hinged on a minor

 19      trouver -- meaning a find in French -- revealing her

 20      essentially positivistic approach to scholarship.             There

 21      is no hermeneutical energy in the book, as there isn't in

 22      any of her work.       It is also like the rest of her work:

 23      very poorly written.        She has a penchant for clichés,

 24      malapropisms, and very inelegant turns of phrase.

 25             Q      If you wouldn't mind continuing on to the next


                                 Cassian Reporting, LLC
                    (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 10 of 12

12/14/2018                     Roberto Gonzalez Echevarria                 Page: 206

  1     paragraph, please.         It's a little difficult to read your

  2      handwriting, sir, which is why I'm asking you to read it.

  3              A      Please.   I'm offended.

  4                     The Ficino book has its point of departure --

  5     has as its point of departure a strawman that Ficino was

  6     excised -- her word -- from early modern Spanish literary

  7      history by the judgment of Marcelino Menendez y Pelayo,

  8      M-a-r-c-e-l-i-n-o, first name, Menendez, M-e-n-e-n-d-e-z,

  9      and next word is y, next word is P-e-1-a-y-o.             But only

 10     someone far from the study of Spanish literature could

 11      believe that since -- could believe that.

 12                     Since the generation of '98 -- it's a group of

 13      writers who wrote in the wake of the defeat of Spain by

 14     the Americans in the Spanish-American War.             Since the

 15     generation of '98, Menendez y Pelayo has been the bete

 16      noire -- French is one of my languages and I use French

 17      words.       Bete noire, bete with a circumflex on the first

 18     "e," noire, n-o-i-r-e -- of Spanish criticism.              Rejection

 19      of him has been the starting point of much work.               He is a

 20      joke.       Not a Gustave Lanson, G-u-s-t-a-v-e with an "e" at

 21     the end, Lanson, L a n s o n.           He was the great historian

 22      of French literature.

 23                     Menendez y Pelayo was very nationalistic,

 24      Catholic, and conservative.          Spanish criticism has been,

 25      on the whole, liberal.         He has been the object of scorn.


                                  Cassian Reporting, LLC
                     (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 11 of 12

12/14/2018                 Roberto Gonzalez Echevarria               Page: 207

  1      It is curious that Menendez y Pelayo would have preferred

  2      Leone Hebreo, L-e-o-n-e, H-e-b-r-e-o, a Jew, over Ficino,

  3      a Catholic priest, as the most influential neoplatonist

  4      He was right, by the way.       Amicus plato sed magic amica

  5      veritas.    That's Latin meaning, I am the friend of Plato,

  6      but I am more of a friend of the truth.

  7                        THE WITNESS:    Do you want me to get

  8           you the latin spelling?

  9                        THE COURT REPORTER: I'll get it

 10           after.

 11                        MS. HOWARD:    Actually, let's take a

 12           five-minute break here.       I may have you read

 13           the rest of it.      Let's take a five-minute

 14           break.    And I do not think I have many

 15           questions.     We're off the record.

 16                        (Recess 4:24 p.m. to 4:35 p.m.)

 17      BY MS. HOWARD:

 18           Q      So off the record and actually you earlier

 19      testified that Rolenda Adorno is no longer the chair of

 20      the department.

 21                        MS. CHAVEY:    Did you say we're off

 22           the record?

 23                        MS. HOWARD:    So I said, "Off the

 24           record and actually earlier you testified."

 25                        MS. CHAVEY:    I thought you said


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-10 Filed 04/01/19 Page 12 of 12

12/14/2018                Roberto Gonzalez Echevarria                 Page: 218

  1                          STATE OF CONNECTICUT

  2           I, Bethany A. Carrier, RMR, CRR, CSR W071, a Notary

  3     Public, duly commissioned and qualified in and for the

  4      State of Connecticut, do hereby certify that pursuant to

  5     Notice, there came before me on the 14th of December,

  6     2018, the following-named person, to wit:           ROBERTO

  7     GONZALEZ ECHEVARRIA, who was by me duly sworn to testify

  8     to the truth and nothing but the truth; that he was

  9     thereupon carefully examined upon his oath and his

 10     examination reduced to writing under my supervision; that

        this deposition is a true record of the testimony given by

 12     the witness.

 13           I further certify that I am neither attorney nor

        counsel for nor related to nor employed by any of the

 15     parties to the action in which this deposition is taken,

 16      and further that I am not a relative or employee of any

 17      attorney or counsel employed by the parties hereto, or

 18     financially interested in this action.

 19           IN WITNESS THEREOF, I have hereunto set my hand

 20     this 2nd day of January, 2019.           -
                                            44          7
 21

 22

 23                        Bethany A. Carrier, RMR, CRR, LSR #071
                                           Notary Public
 24
        My Commission Expires:
 25     October 31, 2023


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
